Citation Nr: 1235052	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  11-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus for failure to submit new and material evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus in a final July 2006 rating decision.  

2.  Evidence received since the July 2006 rating decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSION OF LAW

The criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and tinnitus have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus, which was received by VA in September 2009.  In response, VA sent to the Veteran a letter dated in November 2009, which provided notice of the elements of new and material evidence and service connection and the reasons for the prior final denial.  Thereafter, the application to reopen the hearing loss and tinnitus claims was adjudicated in a December 2009 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of July 2006 that denied the claims for service connection for bilateral hearing loss and tinnitus.  This evidence includes the Veteran's personal contentions and historical account of his hearing loss and tinnitus symptoms, his service separation examination report from active duty dated in January 1955, the reports private and VA audiology consultations and audiometric tests dated in 2005, and a VA-authorized audiological examination conducted in October 2005 with nexus opinion.  Furthermore, all evidence dated since the prior final rating decision of July 2006 that the Veteran has identified as relevant to his application to reopen his hearing loss claim has been obtained and associated with his claims folder.  This includes his written accounts alleging onset of bilateral hearing loss and tinnitus during active duty from exposure to firearms noise in basic training and the noise of trucks, jeeps and armored vehicle engines with continuity of symptomatology since service.  In June 2012, VA received a written statement dated in May 2012 from the Veteran's spouse, in which she described observable signs of the Veteran's diminished hearing acuity since the autumn of 1955.  This was accompanied by a waiver of first review by the agency of original jurisdiction.  The Board notes that the Veteran has not otherwise referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matters on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed his original claim for service connection for bilateral hearing loss and tinnitus in July 2005.  Evidence submitted in support of his claim included his DD-214 reflecting that he served in an armored infantry unit and received military training as a motor vehicle and tracked vehicle mechanic during active duty in the United States Army.  The Veteran's service records do not indicate that he was ever deployed overseas outside of the continental United States, or that he ever participated in actual armed combat against enemy forces during active duty.  His available service medical records associated with his claims file consist solely of his service separation examination report in January 1955, showing that his ears and tympanic membranes were normal and that his hearing on whispered voice testing was 15/15, thereby indicating normal hearing acuity.  No treatment for complaints relating to hearing loss or tinnitus in service was indicated.  

Thereafter, the Veteran filed his original claim for VA compensation for bilateral hearing loss and tinnitus in July 2005.  He reported a history of exposure to loud noise without the benefit of hearing protection during his two-year period of active service, during which he handled and operated military firearms and worked in close proximity to motor vehicle and tank engine noise while carrying out his duties as a wheeled and tracked vehicle mechanic.  Post-service, he reported a multi-decade career in a commercial printing plant, working in close proximity to printing press machines.  The Veteran contends that his perceived bilateral hearing loss and tinnitus symptoms preceded the beginning of his career in industrial printing and that these audiological syndromes were therefore not caused by, or incurred as a result of his long career in a printing shop.  He submitted private and VA audiometric test reports and audiological consultations dated in 2005, reflecting the above history and showing diagnoses of bilateral hearing loss and tinnitus.  None of these clinical records contained any objective medical opinion expressly linking the Veteran's bilateral hearing loss and/or tinnitus with his period of active military service.

The report of a VA authorized audiological examination conducted in October 2005 noted the above history as related by the Veteran, including his military service as an Army infantryman and his post-service career in the commercial printing industry from 1958 - 2000.  The examining audiologist determined that the Veteran experienced significant occupational noise exposure during his post-service career.  Objective examination and audiometric testing revealed diminished hearing acuity in each ear that met the criteria under 38 C.F.R. § 3.385 to be deemed a disabling condition for VA compensation purposes, with speech recognition ability of 80 percent in his right ear and 88 percent in his left ear and pure tone thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
80
80
90
LEFT
30
40
80
90
90

The Veteran was diagnosed with profound bilateral high frequency sensorineural hearing loss and tinnitus.  In her commentary and discussion, the examining VA audiologist expressed the following opinion:

The hearing loss demonstrated for either ear is not consistent with noise exposure alone.  As well, he reported a 40 year history of working with printing presses which are known to emit excessive [noise] volume.

The hearing loss demonstrated [on examination today] is less likely as not caused by or a result of his service in the army from 1953 - 1955.  

The most likely etiology of the tinnitus is due to the same causative factors as the hearing loss.

The RO reviewed the foregoing evidence and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus on the merits in a July 2006 rating decision.  The claims file reflects that notice of this adverse determination was provided to the Veteran in correspondence dispatched in July 2006, along with notice of his appellate rights.  However, the file indicates that a timely appeal of this denial was not filed and the denial became final.

Over three years afterwards, in September 2009, the Veteran applied to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.  Evidence submitted included his written and oral testimony alleging onset of bilateral hearing loss and tinnitus in service with continuity of hearing loss and tinnitus symptoms since separation from service, which he contends is the result of his unprotected exposure to military firearms and vehicle engine noise in service.  The Veteran refuted the notion that his post-service exposure to noise in a commercial printing shop was the cause of his current hearing loss and tinnitus, contending that his symptoms preceded his career in commercial printing by several years.  The Veteran also submitted a May 2012 statement from his spouse, who attested that she knew the Veteran personally since the autumn of 1955 and, in essence, that he displayed observable signs of hearing impairment ever since her first meeting with him, which thereafter persisted and progressively worsened in severity over time.  

The evidence of record does not reflect that the Veteran and his spouse ever received formal clinical training in audiology, such that their statements alleging onset of a diagnosed hearing loss condition in service could be accorded any probative weight.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]  Thusly, under the Federal Circuit Court of Appeals' holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), while the Veteran is deemed to be competent to report that he perceived a diminishment of his hearing acuity in service, he is not competent to state that these perceived symptoms represented an actual hearing loss diagnosis as a clinically disabling condition for VA compensation purposes as recognized by VA regulations.      

With regard to the May 2012 statement of the Veteran's spouse, as there is nothing in the record to indicate that she is a trained medical professional or that she has any clinical expertise in assessing audiological disorders, she therefore lacks the competence to present an audiological diagnosis or an opinion regarding the etiology of any observed hearing loss symptoms presented by the Veteran.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, her statement has evidentiary value limited to only demonstrating that as of Autumn 1955, which is several months after service, the Veteran had displayed symptoms indicative of diminished hearing that were observable to an untrained layperson.  However, it does not establish a clinical diagnosis of hearing loss proximate in time to service, much less serve as objective evidence linking the Veteran's current hearing loss to his period of active duty.  As such, it is cumulative and redundant of the Veteran's prior assertion (which has previously been considered on the merits in the prior final rating decision) that he had hearing loss shortly after leaving service that should thus be linked to service; it is therefore not material to the hearing loss claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).

Similarly, the Veteran's essential contention that he experienced tinnitus symptoms in service and ever thereafter has already been considered on merits and the credibility and probative value of this historical account, for purposes of establishing a nexus in and of itself between his current tinnitus diagnosis and his period of active duty, has already been addressed in the prior final rating decision of July 2006, which denied service connection for tinnitus on the merits.  As such, it is merely a reiteration of a previously considered factual assertion and is cumulative and redundant; it is therefore not material to the tinnitus claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).    

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of July 2006, which denied service connection for bilateral hearing loss and tinnitus, is not new and material to his hearing loss and tinnitus claims as it is cumulative and redundant of prior records and statements showing that the Veteran reported the same history that had already been considered in the prior final rating decision.  As the evidence submitted since the July 2006 rating decision does not relate to an unestablished fact necessary to substantiate the hearing loss and tinnitus claims, it therefore does not raise a reasonable possibility of substantiating either claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the written and oral assertions of the Veteran and his spouse are cumulative and redundant of the evidence of record at the time of the final denial of his claims for service connection for bilateral hearing loss and tinnitus in July 2006, and do not raise the possibility of substantiating either claim.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's bilateral hearing loss and tinnitus claims is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the new and material evidence claim.  38 C.F.R. § 3.102 (2011).


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for tinnitus is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


